 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   JOSEPH E. KOEHLER
     Arizona State Bar No. 013288
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: kristen.brook@usdoj.gov
 8   Email: joe.koehler@usdoj.gov
     Attorneys for Plaintiff
 9
10                      IN THE UNITED STATES DISTRICT COURT
11                            FOR THE DISTRICT OF ARIZONA
12
     United States of America,                         No. CR-15-00707-01-PHX-SRB
13
                         Plaintiff,
14                                                 ADDENDUM TO GOVERNMENT’S
              v.                                   RESPONSE TO SUPPLEMENTAL
15                                                   MOTION FOR NEW TRIAL
16   Abdul Malik Abdul Kareem,
17                       Defendant.
18
19         The United States, through undersigned Counsel, respectfully submits the
20   following information and argument as an addendum to its response to Kareem’s
21   Supplemental Motion for New Trial.
22                               Timeliness of Kareem’s Addendum
23         While preparing the response to Kareem’s Motion to Dismiss, undersigned
24   counsel reviewed the various filings in this case and realized Kareem’s Addendum
25   to his Supplemental Motion for New Trial, which raised the issues of post-trial
26   disclosure of pole camera footage, the extraction of Saabir Nurse’s cell phone, and
27   Nurse’s passport and travel records, was filed more than three years after the verdict
28   in this case. Federal Rule of Criminal Procedure 33 requires a motion for new trial
 1   to be filed within three years of the date of the return of the guilty verdict in a
 2   criminal case. The jury returned its verdict in this case on March 17, 2016. Kareem
 3   filed his Addendum in support of his Supplemental Motion for New Trial on April
 4   26, 2019, more than one month past the three-year deadline from the date of the
 5   jury’s verdict.
 6         Rule 33 sets forth a “rigid,” “inflexible,” “claim-processing rule”1 that must
 7   be followed if properly asserted before a court reaches the merits of a motion for
 8   new trial. Eberhart v. United States, 546 U.S. 12, 13, 19 (2005) (discussing previous
 9   Supreme Court and circuit court decisions referring to time limits in criminal and
10   civil rules as both “jurisdictional” and “claim-processing” rules, and concluding
11   Rule 33 sets forth a “claim-processing” rule).         In Eberhart, the government
12   responded on the merits to an untimely supplemental memorandum in support a
13   motion for new trial. Id. at 13-14. The district court subsequently granted the
14   motion.
15         The government appealed, asserting untimeliness, and the court of appeals
16   reversed. The court of appeals relied on language in prior Supreme Court cases2 in
17   finding Fed. R. Crim. P. 33 and 45(b) set forth jurisdictional time limits that could
18   be raised for the first time on appeal. Id. at 14. The Supreme Court reversed, finding
19   that although its prior decisions used the word “jurisdictional,” the central point of
20   the prior decisions was that “when the Government objected to a filing untimely
21   under Rule 37, the court’s duty to dismiss was mandatory.” Id. at 18. The Court
22   noted the net effect of its prior opinion in an intervening case was “to admonish the
23   Government that failure to object to untimely submissions entails forfeiture of the
24   objection, and to admonish defendants that timeliness is of the essence . . . .” Id.
25
           1
26             The government incorrectly relied on earlier cases that referred to Rule 33 as
     jurisdictional in its response to Kareem’s Motion to Dismiss. Undersigned counsel are
27   contemporaneously filing a notice of errata with respect that assertion.
           2
28           United States v. Robinson, 361 U.S. 220 (1960), and United States v. Smith, 331
     U.S. 469 (1947).

                                              -2-
 1         The Court went on to note that “Rule 33 . . . is a claim-processing rule – one
 2   that is admittedly inflexible because of Rule 45(b)’s insistent demand for a definite
 3   end to proceedings. These claim-processing rules thus assure relief to a party
 4   properly raising them, but do not compel the same result if the party forfeits them.”
 5   Id. at 19. Although the Court in Eberhart addressed the time limit for new trial
 6   motions based on reasons other than newly-discovered evidence in Rule 33(b)(2),
 7   its analysis applies with equal force to newly-discovered evidence claims under Rule
 8   33(b)(1). See United States v. Berry, 624 F.3d 1031, 1038-39 (9th Cir. 2010) (citing
 9   Eberhart, construing claims raised in § 2255 motion based only on newly-discovered
10   evidence as motion for new trial under Rule 33 and finding them untimely under
11   Rule 33(b)(1)).
12         In this case, Kareem filed his Addendum to his Supplemental Motion for New
13   Trial on April 26, 2019. (CR 541.) Because the Addendum raised new claims in
14   support of the Supplemental Motion for New Trial more than three years after the
15   jury’s March 17, 2016, verdict, the Addendum is untimely. Kareem may point to
16   the fact that the items raised in the Addendum (the pole camera video and extraction
17   of Saabir Nurse’s cell phone) were disclosed on March 15, 2019, as the reason for
18   the late filing. However, the government informed Kareem more than a month
19   earlier that those items existed. (See CR 534 at 2-3 (Reply in support of Kareem’s
20   Amended Motion to Compel Disclosure filed 2/26/19 and referring to having
21   received notice of the pole camera and cell phone extraction two weeks earlier).)
22   Kareem could have timely filed an addendum raising the existence of those items
23   prior the three-year deadline and then soon thereafter submitted a more fulsome
24   analysis of those items. Importantly, a mechanism remains available to Kareem to
25   raise those his constitutional claims about the pole camera footage and the cell phone
26   extraction under 28 U.S.C. § 2255.
27         The government respectfully submits it has objected to the filing’s
28   untimeliness prior to the Court’s having reached the merits of the Supplemental

                                             -3-
 1   Motion for New Trial, and therefore the Court should reject the Addendum as
 2   untimely.
 3                       Pretrial Notice to the Defense Regarding
 4                           Simpson-UCE Communications
 5         In preparation for the evidentiary hearing set for October 15, 2019,
 6   undersigned counsel reviewed search warrant applications and affidavits that agents
 7   submitted to the Court in the immediate aftermath of the Garland attack. In
 8   reviewing the affidavits, undersigned counsel discovered the following paragraphs
 9   in the search warrant affidavit for Simpson’s Surespot, Whatsapp, and Google+
10   accounts:
11                29. Based on my training and experience, terrorists use social
           media sites and messaging applications such as Surespot, WhatsApp,
12         and Google+, to exchange terrorist training videos, share manuals and
           doctrine, provide bomb making instructions and promulgate support for
13         extreme violent ideology. Terrorists also often use such sites and/or
           applications to communicate to one another regarding plans for attacks.
14         It is reasonable to believe that Simpson and Soofi communicated,
           conspired, shared or received ideas through their various social media
15         sites to coordinate and execute the attack on May 3, 2015 in Garland,
           Texas.
16                30. On or about April 23, 2015, Simpson, utilizing Surespot
           Account Juba1911, conversed with an FBI Undercover Employee
17         (UCE).
18   (Attachment 1, Search Warrant No. 15-7328MB at 19.)
19         The government disclosed search warrants, applications, and results, on Bates
20   # 436, a 1TB hard drive, on October 13, 2015. In addition, the attached search
21   warrant was unsealed by the Court and became a public record of the Court on May
22   26, 2015. Thus, it was available to the defense independently from the inception of
23   this case on June 10, 2015.
24         Kareem has argued, in his Supplemental Motion for New Trial and elsewhere,
25   that knowledge of Simpson’s communications with Erick Jamal Hendricks and the
26   FBI undercover employee would have enabled him to point at other possible
27   conspirators as motivators and bankrollers of Simpson’s and Soofi’s attack plans.
28   The information about which Kareem complains he lacked notice was available as a

                                            -4-
 1   public record of the Court since before Kareem’s arrest on June 10, 2015, and was
 2   provided to the defense in discovery on October 13, 2015.
 3         Kareem received disclosure of information that the FBI had reason to believe
 4   Simpson and Soofi “communicated, conspired, shared or received ideas through
 5   their various social media sites,” and that Simpson communicated with an FBI
 6   undercover employee on or about April 23, 2015 (although Kareem did not have
 7   access to the communications themselves). Therefore, the government did not
 8   “suppress” the information revealed in the search warrant affidavit. See United
 9   States v. Agurs, 427 U.S. 97, 103 (1976) (Brady applies to information unknown to
10   the defense); Diep v. Cate, 749 Fed. Appx. 534, 536 (9th Cir. 2018) (citing United
11   States v. Aichelle, 941 F.2d 761, 764 (9th Cir. 1991) (no suppression when “defendant
12   has enough information to be able to ascertain the supposed Brady material on his
13   own”)); United States v. Bond, 552 F.3d 1092, 1095 (9th Cir. 2009) (same).
14                                       Conclusion
15         Based on the foregoing, the United States respectfully requests the Court
16   reject Kareem’s Addendum in support of his Supplemental Motion for New Trial
17   and the related arguments in Kareem’s Reply as untimely. The government further
18   requests the Court find that Kareem possessed the information contained in Search
19   Warrant No. 15-7328MB, as part of its analysis of Kareem’s claims in his
20   Supplemental Motion for New Trial.
21         Respectfully submitted this 13th day of September, 2019.
22                                                 MICHAEL BAILEY
                                                   United States Attorney
23                                                 District of Arizona
24                                                 s/ Kristen Brook
                                                   s/ Joseph E. Koehler
25                                                 KRISTEN BROOK
                                                   JOSEPH E. KOEHLER
26                                                 Assistant U.S. Attorneys
27
28


                                             -5-
 1                              CERTIFICATE OF SERVICE

 2          I hereby certify that on the 13th day of September, 2019, I electronically filed
     the foregoing with the Clerk of Court using the CM/ECF system, and that true and
 3   accurate copies have been transmitted electronically to counsel for the defendant
     via the ECF system.
 4
     Daniel Drake & Daniel Maynard, Attorneys for Defendant
 5
     By: /s Joseph E. Koehler
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -6-
